Exhibit 10.6

 

RESTRICTED STOCK AWARD AGREEMENT

 

 

BIO-TECHNE CORPORATION

SECOND AMENDED AND RESTATED

2010 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is made effective as of [●], by and between Bio-Techne
Corporation, a Minnesota corporation (the “Company”), and [●] (“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, Participant on the date hereof is a key employee, officer, director of
or consultant or advisor to the Company or one of its Subsidiaries; and

 

WHEREAS, the Company wishes to grant a restricted stock award to Participant for
shares of Company Common Stock pursuant to the Bio-Techne Second Corporation
Amended and Restated 2010 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock award to Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.       Grant of Restricted Stock Award. The Company hereby grants to the
Participant on the date set forth above a restricted stock award (the “Award”)
for [●] ([●]) shares of Company Common Stock (the “Shares”) on the terms and
conditions set forth herein and subject to adjustment pursuant to Section 15 of
the Plan. The Company shall cause to be issued such Shares in the Participant’s
name, and shall hold such Shares until such time as the risks of forfeiture set
forth in this Agreement have lapsed. The Company may also place transfer
restrictions on such Shares describing the risks of forfeiture and other
transfer restrictions set forth in this Agreement providing for the cancellation
of such Shares if they are forfeited as provided in Section 2 below. Subject to
the foregoing restrictions on transfer and the terms and conditions of the Plan,
the Participant shall have all the rights of a stockholder with respect to the
Shares during the period in which the Shares are subject to risk of forfeiture,
including without limitation, the right to vote such shares and receive all
dividends attributable to such shares.

 

2.       Lapse of Risks of Forfeiture for Restricted Stock; Termination of
Relationship.

 

(a)    General.

 

Time-Based Awards: [The Shares subject to this Award shall remain subject to
forfeiture until the following dates (the “Vesting Dates”), provided that
Participant remains employed by the Company on the applicable Vesting Date as
set forth in Section 2(b) of this Agreement.

 

 

Date

Shares Vesting

   

[●]

[●]

[●]

[●]

[●]

[●]

[●]

[●]

 

 

--------------------------------------------------------------------------------

 

 

If and to the extent provided in an employment, change of control, severance or
similar agreement executed by the Participant and the Company or by a
determination by the Administrator, in each case pursuant and subject to Section
15 of the Plan, this Award may become fully-vested and exercisable in connection
with a Change of Control as defined in Section 1(f) of the Plan.               

 

Subject to such other terms and conditions set forth in this Agreement, the
Participant shall not be entitled to the removal of transfer restrictions on the
Shares until the Administrator determines the number of Shares, if any, which
have vested and for which risks of forfeiture have lapsed.]

 

**OR**

 

Performance-Based Awards: [The risks of forfeiture for the Shares subject to
this Award shall lapse, if at all, on the Vesting Date[s] (as hereinafter
defined), subject to the Company’s achievement of the performance objectives
during the performance period[s], as both are set forth in Exhibit A to this
Agreement, provided that Participant remains employed by the Company on the
Vesting Date[s] as set forth in Section 2(b) of this Agreement. Performance for
the period[s] shall be evaluated and determined by and in the sole discretion of
the Administrator, and performance between the threshold and maximum levels
specified on Exhibit A shall result in vesting in accordance with the scale
determined by the Administrator and set forth on Exhibit A. The “Vesting
Date[s]” for the Award shall be the later of [●] or the date on which the
Administrator evaluates and certifies achievement of the performance criteria
for the performance period[s], as set forth on Exhibit A. In the event the risks
of forfeiture do not lapse with respect to all or any portion of the Award on
the Vesting Date[s] pursuant to the performance objectives set forth on Exhibit
A, the unvested portion of the Award shall terminate on such date and all Shares
subject to such portion Award shall be forfeited.

 

If and to the extent provided in an employment, change of control, severance or
similar agreement executed by the Participant and the Company or by a
determination by the Administrator, in each case pursuant and subject to Section
15 of the Plan, this Award may become fully-vested and exercisable in connection
with a Change of Control as defined in Section 1(f) of the Plan.

 

Subject to such other terms and conditions set forth in this Agreement, the
Participant shall not be entitled to the removal of transfer restrictions on the
Shares until the Administrator determines the number of Shares, if any, which
have vested and for which risks of forfeiture have lapsed.]

 

- 2 -

--------------------------------------------------------------------------------

 

 

(b)     Termination of Relationship. Unless otherwise agreed to in writing by
Participant and Company, if Participant ceases to be an employee of the Company
or any Subsidiary at any time prior to any Vesting Date, for any reason,
including the Participant’s voluntary resignation or retirement, the Participant
shall forfeit all Shares subject to this Award which, as of the termination
date, have not yet vested and for which the risks of forfeiture have not lapsed.

 

3.       [TO BE USED IN AGREEMENTS WITH EXECUTIVE OFFICERS: Holding Requirement.
Notwithstanding anything in the Plan or this Agreement to the contrary,
Participant shall be required to hold 50% of the Net Shares received through
this Award until Participant satisfies the stock ownership guidelines
established by the Company. Once Participant satisfies such stock ownership
guidelines, Participant shall be required to hold 50% of the Net Shares until
the earlier of one year after the Vesting Date relating to such Net Shares or
the Participant’s termination of service. “Net Shares” are those Shares received
pursuant to this Award upon a Vesting Date, net of any shares withheld for
withholding taxes.

 

**OR**

 

Intentionally omitted.]

 

4.       General Provisions.

 

(a)     Employment or Other Relationship. This Agreement shall not confer on
Participant any right with respect to continuance of employment or any other
relationship with the Company or any of its Subsidiaries, nor will it interfere
in any way with the right of the Company to terminate such employment or
relationship. Nothing in this Agreement shall be construed as creating an
employment contract for any specified term between Participant and the Company
or any Subsidiary.

 

(b)     Shares Reserved. The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares as will be sufficient
to satisfy the requirements of this Agreement.

 

(c)     Withholding Taxes. In order to permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
withholding and employment-related taxes attributable to this Award are withheld
from any amounts payable by the Company to the Participant. If the Company is
unable to withhold such federal and state taxes, for whatever reason, the
Participant hereby agrees to pay to the Company an amount equal to such
withholding and employment-related taxes prior to the issuance of any shares of
Company Common Stock subject to this Award. Subject to such rules as the
Administrator may adopt, the Administrator may, in its sole discretion, permit
Participant to satisfy such withholding tax obligations, in whole or in part,
(i) by delivering shares of Company Common Stock, or (ii) by electing to have
the Company withhold shares of Company Common Stock otherwise issuable to
Participant upon the grant of this Award. In either case, such shares shall have
a Fair Market Value, as of the date the amount of tax to be withheld is
determined under applicable tax law, equal to such tax withholding, including
payroll taxes, which are applicable to the supplemental income attributable to
this Award. The Participant’s election to deliver shares or to have shares
withheld for this purpose shall be made on or before the date that the amount of
such tax withholding is determined under applicable tax law. Such election shall
be approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities Exchange Act of 1934, if applicable.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(d)     Nontransferability. For so long as the shares of Company Common Stock
underlying this Award remain subject to risks of forfeiture, such shares shall
not be transferred, assigned or pledged in any manner by the Participant, in
whole or in part.

 

(e)     Second Amended and Restated 2010 Equity Incentive Plan. The Award
evidenced by this Agreement is granted pursuant to the Plan, a copy of which
Plan has been made available to Participant and is hereby incorporated into this
Agreement. This Agreement is subject to and in all respects limited and
conditioned as provided in the Plan. The Plan governs this Agreement and, in the
event of any questions as to the construction of this Agreement or in the event
of a conflict between the Plan and this Agreement, the Plan shall govern, except
as the Plan otherwise provides.

 

(f)     Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended, and that
the underwriter(s) seek to impose restrictions under which Participant may not
sell or contract to sell or grant any option to buy or otherwise dispose of part
or all of the Company Common Stock underlying this Award, Participant hereby
agrees that for a period not to exceed 180 days from the effective date of the
prospectus relating to such offering, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of the Company Common Stock
underlying this Award without the prior written consent of the underwriter(s) or
its representative(s).

 

(g)     Stock Legend. The Administrator may require that the certificates or
book entries for any shares of Company Common Stock issued to Participant
pursuant to this Award bear an appropriate legend and stop transfer order to
reflect the restrictions of Section 4(e) and Section 4(f) of this Agreement;
provided, however, that failure to so endorse any of such certificates or book
entries shall not render invalid or inapplicable Section 4(e) and Section 4(f).

 

(h)     Scope of Agreement. This Agreement shall bind and inure to the benefit
of the Company and its successors and assigns and Participant and any successor
or successors of Participant permitted by this Agreement. This Award is
expressly subject to all terms and conditions contained in the Plan and in this
Agreement, and Participant’s failure to execute this Agreement shall not relieve
Participant from complying with such terms and conditions.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(i)     Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least ten (10) years. If the parties cannot agree on
an arbitrator within twenty (20) days, any party may request that the chief
judge of the District Court of Hennepin County, Minnesota, select an arbitrator.
Arbitration will be conducted pursuant to the provisions of this Agreement, and
the commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.

 

(j)     Delay in Payment for Specified Employee. In the event this Award is
subject to Code Section 409A and the Administrator determines that the
Participant is a “specified employee” within the meaning of Code Section 409A,
then any payment due to the Participant’s separation from service shall not be
paid earlier than the first day of the seventh month immediately following such
separation from service.

 

(k)     Right to Amend. The Company hereby reserves the right to amend this
Agreement without Participant’s consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A and the regulations, notices
and other guidance of general application issued thereunder.

 

(l)     Section 280G.   Notwithstanding anything to the contrary contained in
this Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the
Participant and the Company (collectively, the “Payments”) constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this Section 4(l), would be subject to the excise tax imposed by Section
4999 of the Code, then the Payments shall be payable either (i) in full or (ii)
as to such lesser amount which would result in no portion of such Payments being
subject to excise tax under Section 4999 of the Code; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the Participant’s
receipt on an after-tax basis, of the greatest amount of economic benefits under
this Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  Unless the Participant and the Company
otherwise agree in writing, any determination required under this Section 4(l)
shall be made in writing by the Company’s independent public accountants (the
“Accountants”), whose reasonable determination shall be conclusive and binding
upon the Participant and the Company for all purposes.  For purposes of making
the calculations required by this Section 4(l), the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Sections 280G and 4999 of the Code.  The Participant and the Company shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 4(l).

 

- 5 -

--------------------------------------------------------------------------------

 

 

(m)     Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Minnesota. 

 

 

[Signature page follows.]

 

- 6 -

--------------------------------------------------------------------------------

 

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written. 

 

 

BIO-TECHNE CORPORATION

             

By                                                                

 

Its                                                          

 

 

 

PARTICIPANT

 

 

 

By: ___________________________________ 

       Printed Name: [●]

 

 

 

[Signature Page to Restricted Stock Award Agreement]